DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 11, 12, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 26 and 32 of US Patent 10,719,760. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘760 teaches the claimed limitations of the present invention, as explained in the table below.
16/918,220 (Present Application)
US 10,719,760
1. An apparatus to facilitate workload scheduling comprising: 
one or more clients; and 
one or more general purpose graphics processing units to processes general purpose graphics workloads received from the one or more clients, including: 
hardware resources; 
a scheduler to schedule direct access to the hardware resources to the one or more clients to process the workloads, wherein the one or more clients are each associated with a precompiled neural network (NN) kernel; and 
a gather unit to bypass zero data values and gather non-zero data values associated with the one or more clients.
1. An apparatus to facilitate workload scheduling comprising: 
one or more clients; and 
one or more general purpose graphics processing units to processes general purpose graphics workloads received from the one or more clients, including: 
hardware resources; 
a scheduler to schedule direct access to the hardware resources to the one or more clients to process the workloads, wherein the one or more clients are each associated with a precompiled neural network (NN) kernel; and 
a gather unit including a relative address table, the relative address table to store a map to non-zero data values associated with the one or more clients, wherein the gather unit is to gather the non-zero data values and bypass zero data values.
2. The apparatus of claim 1, wherein non-zero data values are data values for a convolutional kernel to be multiplied by data elements of a feature map.
2. The apparatus of claim 1, wherein the non-zero data values are data values for a convolutional kernel to be multiplied by data elements of a feature map.
3. The apparatus of claim 2, wherein the scheduler schedules access to each of the one or more clients via a Kernel Mode Driver (KMD).
3. The apparatus of claim 2, wherein the scheduler schedules access to each of the one or more clients via a Kernel Mode Driver (KMD).
4. The apparatus of claim 2, wherein the scheduler provides access to each of the one or more clients to the hardware resources based on priority and a submission client type.
4. The apparatus of claim 2, wherein the scheduler provides access to each of the one or more clients to the hardware resources based on priority and a submission client type.
5. The apparatus of claim 2, further comprising driver logic to access the one or more processing units, wherein each of the one or more clients are registered at the driver logic.
5. The apparatus of claim 2, further comprising driver logic to access the one or more processing units, wherein each of the one or more clients are registered at the driver logic.
6. The apparatus of claim 5, wherein each of the one or more clients receives a function pointer to enable direct access to the hardware resources.
6. The apparatus of claim 5, wherein each of the one or more clients receives a function pointer to enable direct access to the hardware resources.
7. The apparatus of claim 5, wherein each of the one or more clients comprise an input interface to the one or more processing units.
7. The apparatus of claim 5, wherein each of the one or more clients comprise an input interface to the one or more processing units.
8. The apparatus of claim 1, wherein the gather unit is to store a map to the non-zero data values associated with the one or more clients and gather the non-zero data values based on the map.
See claim 1.
11. (Currently Amended) A method to facilitate workload scheduling, comprising: 
receiving requests from one or more clients to access hardware resources of a general purpose graphics processing unit; 
scheduling direct access of the hardware resources to a first client of the one or more clients to process the workloads, wherein the one or more clients are each associated with a precompiled neural network (NN) kernel; and 
gathering, via a gather unit of the general purpose graphics processing unit, non-zero data values associated with the one or more clients while bypassing zero data values associated with the one or more clients.
8. A method to facilitate workload scheduling, comprising: 
receiving requests from one or more clients to access hardware resources of a general purpose graphics processing unit; 
scheduling direct access of the hardware resources to a first client of the one or more clients to process the workloads, wherein the one or more clients are each associated with a precompiled neural network (NN) kernel; and 
gathering, via a gather unit of the general purpose graphics processing unit, non-zero data values associated with the one or more clients while bypassing zero data values associated with the one or more clients, the gathering performed via a relative address table, the relative address table to store a map to the non-zero data values.
12. The method of claim 11, wherein the gathering is performed via a map to the non-zero data values.
See claim 8.
13. The method of claim 11, wherein access to the first client is scheduled via a Kernel Mode Driver (KMD).
9. The method of claim 8, wherein access to the first client is scheduled via a Kernel Mode Driver (KMD).
14. The method of claim 11, wherein access is provided to the first client based on a priority and a submission client type.
10. The method of claim 8, wherein access is provided to the first client based on a priority and a submission client type.
15. The method of claim 14, further comprising registering the first client with driver logic associated with the processing unit.
11. The method of claim 10, further comprising registering the first client with driver logic associated with the processing unit.
16. At least one non-transitory computer readable medium having instructions, which when executed by one or more processors, the one or more processors including a general purpose graphics processing unit, cause the one or more processors to: 
receive requests from one or more clients to access hardware resources of-a the general purpose graphics processing unit to process workloads associated with the one or more clients;  
schedule direct access of the hardware resources to a first client of the one or more clients to process the workloads, wherein the one or more clients are each associated with a precompiled neural network (NN) kernel; and  
gathering, via a gather unit of the general purpose graphics processing unit, non-zero data values associated with the one or more clients while bypassing zero data values associated with the one or more clients.
12. At least one non-transitory computer readable medium having instructions, which when executed by one or more processors, the one or more processors including a general purpose graphics processing unit, cause the one or more processors to: 
receive requests from one or more clients to access hardware resources of the general purpose graphics processing unit to process workloads associated with the one or more clients; 
schedule direct access of the hardware resources to a first client of the one or more clients to process the workloads, wherein the one or more clients are each associated with a precompiled neural network (NN) kernel; and 
gathering, via a gather unit of the general purpose graphics processing unit, non-zero data values associated with the one or more clients while bypassing zero data values associated with the one or more clients, the gathering performed via a relative address table, the relative address table to store a map to the non-zero data values.
17. The computer readable medium of claim 16, wherein the the gathering is performed via a map to the non-zero data values.
See claim 12.
18. The computer readable medium of claim 16, wherein access to the first client is scheduled via a Kernel Mode Driver (KMD).
13. The computer readable medium of claim 12, wherein access to the first client is scheduled via a Kernel Mode Driver (KMD).
19. The computer readable medium of claim 16, wherein access is provided to the first client based on a priority and a submission client type.
14. The computer readable medium of claim 12, wherein access is provided to the first client based on a priority and a submission client type.
20. The computer readable medium of claim 19, having instructions, which when executed by the one or more processors, further causes the processors to register the first client with driver logic associated with the processing unit.
15. The computer readable medium of claim 14, having instructions, which when executed by the one or more processors, further causes the processors to register the first client with driver logic associated with the processing unit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lottes et al (US 2014/0259016) in view of Cela et al (US 2018/0278588), Sharp et al (US 2017/0039396) and Baskaran et al (US 10,936,569).
For claim 1, Lottes teaches an apparatus to facilitate workload scheduling (Figures 1-4) comprising: 
one or more clients (100a-d, Figures 1); and 
one or more general purpose graphics processing units (410, Figure 4) to processes general purpose graphics workloads received from the one or more clients  (see Abstract), including: 
hardware resources (410, see Abstract); 
a scheduler (101 of Figure 1 corresponding to 420 of Figure 4, [0021]) to schedule direct access to the hardware resources to the one or more clients to process the workloads (as explained below).
Lottes teaches in [0007] that “the present invention comprises a computer implemented method for scheduling work for processing by a GPU. The method includes accessing a work completion data structure and accessing a work tracking data structure. Dependency logic analysis is then performed using work completion data and work tracking data. Work items that have all dependencies satisfied are then launched into the GPU by using a software work item launch interface.”
Lottes fails to distinctly disclose:
wherein the one or more clients are each associated with a precompiled neural network (NN) kernel; and 
a gather unit to bypass zero data values and gather non-zero data values associated with the one or more clients.
However, Cela teaches that [0051] “the user kernel 169 can also include circuits configured to perform bit block transfers in graphics processing units, regular expression for spam control, artificial neural network training, or other suitable functions.”  
Furthermore, Sharp teaches that [0026] “kernel mode hardware drivers in such open platforms are used to control the operation of hardware (e.g., graphics processing units ( GPUs)) that may process secure content”…[0060] “Typically, in an OpenCL conforming application, GPU 12 would be used to perform non-graphical computing. Examples of non-graphical computing applications may include physics-based simulations, fast Fourier transforms, audio signal processing, digital image processing, video processing, image post filtering, computational camera, climate research, weather forecasting, neural networks, cryptography, and massively parallel data crunching, among many others.” 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a GPU as taught by Lottes with a precompiled neural network client such that neural network input data associated with clients is processed by the GPU since the particular known technique (using GPUs with precompiled neural network clients) was recognized as part of the ordinary capabilities of one skilled in the art, in view of Cela and Sharp.  
Furthermore, the use of a precompiled neural network client as an input (100a, 100b, 100c, 100d) of Lottes merely relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic box labeled "Hardware for launching a new GPU work item" in Lottes’ Fig. 1 suggests that any well-known hardware for launching GPU work items can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
The combination of Lottes, Cela and Sharp as defined above fails to teach a gather unit as claimed.
However, Baskaran teaches:
“A major challenge in real-world applications is handling the sparsity of data, as real-world data are not only multi-dimensional but also such that linkages between multiple attributes of data have a sparse characteristic… for performance and storage reasons, it is not efficient to use any existing sparse matrix format to store sparse tensors and apply sparse matrix primitives to solve sparse tensor problems. In other words, using sparse matrix formats to store sparse tensors typically requires a large amount of memory. Performing operations on sparse tensors using sparse matrix formats can result in significant performance penalty, in part, due to the time consumed in accessing various data elements of the sparse tensor. A common or natural form of representing a sparse tensor is the coordinate sparse tensor format in which each non-zero is stored along with its index” (col. 2, lines 29-57).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a coordinate sparse tensor format to represent Lottes’ client data in order to increase performance and reduce storage requirements, as taught by Baskaran.   
For claim 8, Lottes as modified by Cela, Sharp and Baskaran teaches the limitations of claim 1 and Baskaran further teaches:
the gather unit is to store a map to the non-zero data values associated with the one or more clients (index) and gather the non-zero data values based on the map (coordinate sparse tensor format, as cited above).
For claim 11, Lottes teaches a method to facilitate workload scheduling, comprising: 
receiving requests from one or more clients (100a-d, Figure 1) to access hardware resources of a general purpose graphics processing unit (410, Figure 4) 
scheduling direct access of the hardware resources  to a first client of the one or more clients to process the workloads (via 101 of Figure 1 corresponding to 420 of Figure 4, [0021]); 
Lottes fails to distinctly disclose:
wherein the one or more clients are each associated with a precompiled neural network (NN) kernel; and 
gathering, via a gather unit of the general purpose graphics processing unit, non-zero data values associated with the one or more clients while bypassing zero data values associated with the one or more clients.
However, Cela teaches that [0051] “the user kernel 169 can also include circuits configured to perform bit block transfers in graphics processing units, regular expression for spam control, artificial neural network training, or other suitable functions.”  
Furthermore, Sharp teaches that [0026] “kernel mode hardware drivers in such open platforms are used to control the operation of hardware (e.g., graphics processing units ( GPUs)) that may process secure content”…[0060] “Typically, in an OpenCL conforming application, GPU 12 would be used to perform non-graphical computing. Examples of non-graphical computing applications may include physics-based simulations, fast Fourier transforms, audio signal processing, digital image processing, video processing, image post filtering, computational camera, climate research, weather forecasting, neural networks, cryptography, and massively parallel data crunching, among many others.” 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a GPU as taught by Lottes with a precompiled neural network client such that neural network input data associated with clients is processed by the GPU since the particular known technique (using GPUs with precompiled neural network clients) was recognized as part of the ordinary capabilities of one skilled in the art, in view of Cela and Sharp.  
Furthermore, the use of a precompiled neural network client as an input (100a, 100b, 100c, 100d) of Lottes merely relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic box labeled "Hardware for launching a new GPU work item" in Lottes’ Fig. 1 suggests that any well-known hardware for launching GPU work items can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
The combination of Lottes, Cela and Sharp as defined above fails to teach a gather unit as claimed.
However, Baskaran teaches:
“A major challenge in real-world applications is handling the sparsity of data, as real-world data are not only multi-dimensional but also such that linkages between multiple attributes of data have a sparse characteristic… for performance and storage reasons, it is not efficient to use any existing sparse matrix format to store sparse tensors and apply sparse matrix primitives to solve sparse tensor problems. In other words, using sparse matrix formats to store sparse tensors typically requires a large amount of memory. Performing operations on sparse tensors using sparse matrix formats can result in significant performance penalty, in part, due to the time consumed in accessing various data elements of the sparse tensor. A common or natural form of representing a sparse tensor is the coordinate sparse tensor format in which each non-zero is stored along with its index.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a coordinate sparse tensor format to represent Lottes’ client data in order to increase performance and reduce storage requirements, as taught by Baskaran.   
For claim 12, Lottes as modified by Cela, Sharp and Baskaran teaches the limitations of claim 11 and Baskaran further teaches:
the gathering is performed via a map (index) to the non-zero data values (coordinate sparse tensor format, as cited above).
For claim 13, Lottes as modified by Cela, Sharp, Baskaran  and Wiki teaches the limitations of claim 11 and Lottes further teaches:
the scheduler schedules access to each of the one or more clients via a Kernel Mode Driver ([0021]).
For claim 14, Lottes as modified by Cela, Sharp, Baskaran  and Wiki teaches the limitations of claim 11 and Lottes further teaches:
the scheduler provides access to each of the one or more clients to the hardware resources based on priority (the work items having all dependencies satisfied are launched into GPU, [0007]) and a submission client type (customized to individual applications and algorithms, [0031]).
For claim 15, Lottes as modified by Cela, Sharp, Baskaran  and Wiki teaches the limitations of claim 14 and Lottes further teaches:
registering the first client with driver logic associated with the processing unit (203, Figure 2).
For claim 16, Lottes teaches at least one non-transitory computer readable medium having instructions, which when executed by one or more processors (Abstract), the one or more processors including a general purpose graphics processing unit, cause the one or more processors to (see claim 17): 
receive requests from one or more clients (100a-d, Figure 1) to access hardware resources of the general purpose graphics processing unit to process workloads associated with the one or more clients (410, Figure 4);  
schedule direct access of the hardware resources to a first client of the one or more clients to process the workloads (via 101 of Figure 1 corresponding to 420 of Figure 4, [0021]); and 
Lottes fails to distinctly disclose:
wherein the one or more clients are each associated with a precompiled neural network (NN) kernel; and 
gathering, via a gather unit of the general purpose graphics processing unit, non-zero data values associated with the one or more clients while bypassing zero data values associated with the one or more clients.
However, Cela teaches that [0051] “the user kernel 169 can also include circuits configured to perform bit block transfers in graphics processing units, regular expression for spam control, artificial neural network training, or other suitable functions.”  
Furthermore, Sharp teaches that [0026] “kernel mode hardware drivers in such open platforms are used to control the operation of hardware (e.g., graphics processing units ( GPUs)) that may process secure content”…[0060] “Typically, in an OpenCL conforming application, GPU 12 would be used to perform non-graphical computing. Examples of non-graphical computing applications may include physics-based simulations, fast Fourier transforms, audio signal processing, digital image processing, video processing, image post filtering, computational camera, climate research, weather forecasting, neural networks, cryptography, and massively parallel data crunching, among many others.” 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a GPU as taught by Lottes with a precompiled neural network client such that neural network input data associated with clients is processed by the GPU since the particular known technique (using GPUs with precompiled neural network clients) was recognized as part of the ordinary capabilities of one skilled in the art, in view of Cela and Sharp.  
Furthermore, the use of a precompiled neural network client as an input (100a, 100b, 100c, 100d) of Lottes merely relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic box labeled "Hardware for launching a new GPU work item" in Lottes’ Fig. 1 suggests that any well-known hardware for launching GPU work items can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
The combination of Lottes, Cela and Sharp as defined above fails to teach a gather unit as claimed.
However, Baskaran teaches:
“A major challenge in real-world applications is handling the sparsity of data, as real-world data are not only multi-dimensional but also such that linkages between multiple attributes of data have a sparse characteristic… for performance and storage reasons, it is not efficient to use any existing sparse matrix format to store sparse tensors and apply sparse matrix primitives to solve sparse tensor problems. In other words, using sparse matrix formats to store sparse tensors typically requires a large amount of memory. Performing operations on sparse tensors using sparse matrix formats can result in significant performance penalty, in part, due to the time consumed in accessing various data elements of the sparse tensor. A common or natural form of representing a sparse tensor is the coordinate sparse tensor format in which each non-zero is stored along with its index.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a coordinate sparse tensor format to represent Lottes’ client data in order to increase performance and reduce storage requirements, as taught by Baskaran.   
For claim 17, Lottes as modified by Cela, Sharp and Baskaran teaches the limitations of claim 16 and Baskaran further teaches:
the gathering is performed via a map (index) to the non-zero data values (coordinate sparse tensor format, as cited above).
For claim 18, Lottes as modified by Cela, Sharp, Baskaran  and Wiki teaches the limitations of claim 16 and Lottes further teaches:
the scheduler schedules access to each of the one or more clients via a Kernel Mode Driver ([0021]).
For claim 19, Lottes as modified by Cela, Sharp, Baskaran  and Wiki teaches the limitations of claim 16 and Lottes further teaches:
the scheduler provides access to each of the one or more clients to the hardware resources based on priority (the work items having all dependencies satisfied are launched into GPU, [0007]) and a submission client type (customized to individual applications and algorithms, [0031]).
For claim 20, Lottes as modified by Cela, Sharp, Baskaran  and Wiki teaches the limitations of claim 19 and Lottes further teaches:
register the first client with driver logic associated with the processing unit (203, Figure 2).
Claims 2-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lottes et al (US 2014/0259016) in view of Cela et al (US 2018/0278588), Sharp et al (US 2017/0039396), Baskaran et al (US 10,936,569) and Wiki (Wikipedia entry for “Convolutional neural network”).
For claim 2, Lottes as modified by Cela, Sharp and Baskaran teaches that the non-zero data values are data values but fails to teach a convolutional kernel to be multiplied by data elements of a feature map.
However, Wiki teaches that: 
convolutional neural networks training convolutional neural networks using GPUs gave impressive results over prior implementations (¶4 of “History”);
common libraries for convolutional neural networks support GPUs (“Common libraries”);
convolutional neural networks comprise a convolutional kernel to be multiplied by data elements of a feature map (“Building blocks” and Figure labeled “Typical CNN architecture”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a coordinate sparse tensor format representing convolutional neural network data including data values for a convolutional kernel since it is well-known that GPUs (such as that taught by Lottes) are capable of use with convolutional neural networks, as evidenced by Wiki.
It is noted that “to be multiplied by data elements of a feature map” only requires the capability of being performed.
For claim 3, Lottes as modified by Cela, Sharp, Baskaran  and Wiki teaches the limitations of claim 2 and Lottes further teaches:
the scheduler schedules access to each of the one or more clients via a Kernel Mode Driver ([0021]).
For claim 4, Lottes as modified by Cela, Sharp, Baskaran  and Wiki teaches the limitations of claim 2 and Lottes further teaches:
the scheduler provides access to each of the one or more clients to the hardware resources based on priority (the work items having all dependencies satisfied are launched into GPU, [0007]) and a submission client type (customized to individual applications and algorithms, [0031]).
For claim 5, Lottes as modified by Cela, Sharp, Baskaran  and Wiki teaches the limitations of claim 2 and Lottes further teaches:
driver logic to access the one or more processing units, wherein each of the one or more clients are registered at the driver logic (203, Figure 2 and [0022]).
For claim 7, Lottes as modified by Cela, Sharp, Baskaran  and Wiki teaches the limitations of claim 2 and Lottes further teaches:
each of the one or more clients comprise an input interface to the one or more processing units (204, Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849